Exhibit 10.5

 

QUANTUM CORPORATION

AMENDED AND RESTATED DIRECTOR CHANGE OF CONTROL AGREEMENT

 

THIS AMENDED AND RESTATED DIRECTOR CHANGE OF CONTROL AGREEMENT ("Agreement") is
effective as of November ___, 2007, by and between _______________ (the
"Director") and QUANTUM CORPORATION, a Delaware corporation (the "Corporation").
This Agreement amends and restates the Director Change of Control Agreement
entered into as of April 1, 2007, by and between the Employee and the
Corporation.

Recitals

A. The board of directors of the Corporation has determined that it is in the
best interests of the Corporation and its stockholders to assure that the
Corporation will have the continued dedication and objectivity of the Director,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.

B. The board of directors believes that it is important to provide the Director
with stock benefits upon a Change of Control, which are competitive with those
of other corporations, and provide sufficient incentive to the Director to
continue his or her Association (as defined below) with the Corporation
following a Change of Control.

C. In order to accomplish the foregoing objectives, the board of directors has
directed the Corporation, upon execution of this Agreement by the Director, to
agree to amend and restate the terms of this Agreement as in effect since its
original effective date and to extend the terms of this Agreement as set forth
below.

D. Certain capitalized terms used in the Agreement are defined in Section 2
below.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing Association of the Director with the Corporation, the parties
agree as follows:

Acceleration of Vesting of Equity-Based Compensation Awards
.
Termination in Connection with a Change of Control
. If the Director's Association with the Corporation terminates on or within the
eighteen (18) month period following a Change of Control, other than termination
due to death or Disability, then the portion of any equity-based compensation
awards held by Director that is not vested at the time of termination shall
automatically become vested.
Treatment of Certain Awards Granted under the Nonemployee Director Equity
Incentive Plan
. Section 9.9 of the Nonemployee Director Equity Incentive Plan (the "Plan") as
amended and restated effective November 10, 2007, (the "Restatement Date")

shall apply to any Restricted Stock Unit Award granted thereunder. The
Corporation and the Director hereby agree that the provisions of this Section
1(b) shall supersede any conflicting provisions of the Plan and any Restricted
Stock Unit award agreement of the Director, and the Corporation and the Director
hereby agree that this Section 1(b) shall be deemed an amendment to any such
agreement.

Code Section 409A
.
 a. Notwithstanding anything to the contrary in this Agreement, if the Director
    is a "specified employee" within the meaning of Section 409A of the Internal
    Revenue Code of 1986, as amended, and the final regulations and any guidance
    promulgated thereunder ("Section 409A") at the time the Director's
    Association terminates (other than due to death), then the vesting
    acceleration provided under Section 1(a) of this Agreement of any Restricted
    Stock Units or other Awards granted under the Plan that are otherwise
    deferred compensation under Section 409A, if any, and any other severance
    payments or separation benefits that may be considered deferred compensation
    under Section 409A (together, the "Deferred Compensation Separation
    Benefits") otherwise due to the Director on or within the six (6) month
    period following the Director's termination of Association will accrue
    during such six (6) month period and will become payable in a lump sum
    payment (less applicable withholding taxes) on the date six (6) months and
    one (1) day following the date of the Director's termination of Association.
    All subsequent payments, if any, will be payable in accordance with the
    payment schedule applicable to each payment or benefit. Notwithstanding
    anything herein to the contrary, if the Director dies following his
    termination of Association but prior to the six (6) month anniversary of his
    date of termination, then any payments delayed in accordance with this
    paragraph will be payable in a lump sum (less applicable withholding taxes)
    to the Director's estate as soon as administratively practicable after the
    date of the Director's death and all other Deferred Compensation Separation
    Benefits will be payable in accordance with the payment schedule applicable
    to each payment or benefit.
 b. This provision is intended to comply with the requirements of Section 409A
    so that none of the severance payments and benefits to be provided hereunder
    will be subject to the additional tax imposed under Section 409A, and any
    ambiguities herein will be interpreted to so comply. The Corporation and the
    Employee agree to work together in good faith to consider amendments to this
    Agreement and to take such reasonable actions which are necessary,
    appropriate or desirable to avoid imposition of any additional tax or income
    recognition prior to actual payment to the Employee under Section 409A.

Definition of Terms
. The following terms referred to in this Agreement shall have the following
meanings:
 a. Change of Control. "Change of Control" shall mean the occurrence of any of
    the following events:

    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
    Securities Exchange Act of 1934, as amended) is or becomes the "beneficial
    owner" (as defined in Rule l3d-3 under said Act), directly or indirectly, of
    securities of the Corporation representing forty percent (40%) or more of
    the total voting power represented by the Corporation's then outstanding
    voting securities; or
    
    A change in the composition of the board of directors of the Corporation
    occurring within a twenty-four (24) month period, as a result of which fewer
    than a majority of the directors are Incumbent Directors. "Incumbent
    Directors" shall mean directors who either (A) are directors of the
    Corporation as of the date hereof, or (B) are elected, or nominated for
    election, to the board of directors of the Corporation with the affirmative
    votes of at least a majority of the Incumbent Directors at the time of such
    election or nomination (but shall not include an individual whose election
    or nomination is in connection with an actual or threatened proxy contest
    relating to the election of directors to the Corporation); or
    
    The consummation of a merger or consolidation of the Corporation with any
    other corporation, other than a merger or consolidation which would result
    in the voting securities of the Corporation outstanding immediately prior
    thereto continuing to represent (either by remaining outstanding or by being
    converted into voting securities of the surviving entity) at least fifty
    percent (50%) of the total voting power represented by the voting securities
    of the Corporation or such surviving entity outstanding immediately after
    such merger or consolidation, or the stockholders of the Corporation approve
    a plan of complete liquidation of the Corporation or the consummation of a
    sale or disposition by the Corporation of all or substantially all the
    Corporation's assets.

    Disability

    . "Disability" shall mean that the Director has been unable to perform his
    or her duties under this Agreement as the result of his or her incapacity
    due to physical or mental illness with or without reasonable accommodation,
    and such inability, at least twenty-six (26) weeks after its commencement,
    is determined to be total and permanent by a physician selected by the
    Corporation or its insurers and acceptable to the Director or the Director's
    legal representative (such statement as to acceptability not to be
    unreasonably withheld). Termination resulting from Disability may only be
    effected after at least thirty (30) days' written notice by the Corporation
    of its intention to terminate the Director's Association. In the event that
    the Director resumes the performance of substantially all of his or her
    duties hereunder before the termination of his or her Association becomes
    effective, the notice of intent to terminate shall automatically be deemed
    to have been revoked.

    

    Disinterested Board

    . "Disinterested Board" shall mean the board of directors of the Corporation
    excluding those members of the board of directors, if any, who are parties
    to agreements or arrangements identical to or substantially similar to this
    Agreement.

    

    Association

    . "Association" shall mean the performance of services by the Director on
    behalf of the Corporation in his/her capacity as a member of the board of
    directors.

    

Term, Amendment and Termination
.

Term

. Subject to subsection (b) below, the terms of this Agreement shall terminate
upon the earlier of: (i) the date that all obligations of the parties hereunder
have been satisfied; (ii) April 1, 2009; or (iii) eighteen (18) months after a
Change of Control; provided, however, that the terms of this Agreement shall be
automatically extended for additional one-year terms following the end of the
initial two-year period unless the Corporation provides written notice at least
one month in advance of the expiration of the current term. A termination of the
terms of this Agreement pursuant to the preceding sentence shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits on account of a termination of employment
occurring prior to the termination of the terms of this Agreement.



Amendment and Termination

. Unless a Change of Control has previously occurred, except as provided in
paragraph 4(a) above, the termination or amendment of this Agreement shall not
become effective until six (6) months from the time the Corporation has provided
the Director written notice of the amendment or termination, with such amendment
or termination to be approved by unanimous resolution of the Disinterested
Board; provided, however, that the Employee hereby expressly waives this six (6)
month delayed effective date with respect to the amendments incorporated herein
to this Agreement and this Agreement, as amended and restated, shall be
effective as of November ___, 2007. Notwithstanding the foregoing, if a Change
of Control occurs during the six (6) month notice period described above, such
amendment or termination of the Agreement shall not become effective unless the
Director consents in writing to the amendment or termination. If a Change of
Control occurs, this Agreement shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever
except as provided in paragraph 4(a) above or to the extent the Director
consents to such amendment or termination in accordance with this paragraph.



Form of Amendment

. The Form of any proper amendment or termination of this Agreement shall be a
written instrument signed by a duly authorized officer or officers of the
Corporation, certifying that the amendment or termination has been approved by
the Disinterested Board in accordance with Section 4(b).



Successors
.

Corporation's Successors

. Any successor to the Corporation (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation's business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the
Corporation would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Corporation" shall
include any successor to the Corporation's business and/or assets which executes
and delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.



Director's Successors

. The terms of this Agreement and all rights of the Director hereunder shall
inure to the benefit of, and be enforceable by, the Director's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.



Notice
. Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Director, mailed notices shall be
addressed to him/her at the home address that was most recently communicated to
the Corporation in writing. In the case of the Corporation, mailed notices shall
be addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.
Miscellaneous Provisions
.

Waiver

. No provision of this Agreement shall be modified, waived or discharged unless
the modification, waiver or discharge is agreed to in writing and signed by the
Director and by an authorized officer of the Corporation (other than the
Director). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



Whole Agreement

. No agreements, representations or understandings (whether oral or written and
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof.



Choice of Law

. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California.



Severability

. The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.



Arbitration
.

Director and the Corporation agree that any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration to be held in Milpitas, California under
the National Rules for the Resolution of Employment Disputes supplemented by the
Supplemental Procedures for Large Complex Disputes, of the American Arbitration
Association as then in effect (the "Rules"). The parties shall be entitled to
conduct discovery pursuant to the California Code of Civil Procedure. The
arbitrator may regulate the timing and sequence of such discovery and shall
decide any discovery disputes or controversies between the Corporation and the
Director. The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.

The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to rules or conflicts of law.

Unless otherwise provided for by law, the Corporation and the Director shall
each pay half of the costs and expenses of such arbitration.

THE DIRECTOR HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
THE DIRECTOR UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE DIRECTOR AGREES TO
SUBMIT ANY CLAIMS ARISING OUT OF, OR RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF THE DIRECTOR'S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THIS AGREEMENT.

No Assignment of Benefits

. The rights of any person to payments or benefits under this Agreement shall
not be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor's process, and any action in violation
of this subsection (f) shall be void.



Assignment by Corporation

. The Corporation may assign its rights under this Agreement to an affiliate,
and an affiliate may assign its rights under this Agreement to another affiliate
of the Corporation or to the Corporation provided, however, that no assignment
shall be made if the net worth of the assignee is less than the net worth of the
Corporation at the time of assignment. In the case of any such assignment, the
term "Corporation" when used in a section of this Agreement shall mean the
Corporation that the Director is actually associated with.



Amendment of Award Agreements

. The Corporation and the Director agree that the provisions of this Agreement
shall supersede any conflicting provisions of any equity-based compensation
award agreement of the Director, and the Corporation and the Director agree to
execute such further documents as may be necessary to amend any such agreement.
With respect to equity-based compensation awards granted on or after the date
hereof, the provisions of this Agreement will apply to such awards except to the
extent otherwise explicitly provided in the applicable equity-based compensation
award agreement.



Headings

. The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any provisions
of this Agreement.



Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together will constitute one and the same
instrument.



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.

 

QUANTUM CORPORATION DIRECTOR

 

By

Name: Shawn Hall Name:

Title: Vice President, General Counsel Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE OF DIRECTOR CHANGE OF CONTROL AGREEMEENT